IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-51009
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

          versus


     ROBERT EDWARD BEATON,

                                            Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-98-CR-255-2

                          October 27, 2000

Before GARWOOD, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert Edward Beaton appeals his jury conviction for illegal

reentry into the United States after deportation.       He argues that

the evidence   was   insufficient   to   establish   that   he   had   been

previously deported because the Government did not introduce into

evidence a copy of the order of deportation.           Beaton does not

dispute that the evidence established that he was an alien and that

     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
he reentered the United States without the Attorney General’s

consent to reenter.      A review of the record indicates that the

evidence, including the testimony of Border Patrol Agent Patrick

Hernandez and the documents contained in the A-file No. A 36709542

such as the record of deportable alien and related warrant, INS

Form 294, and the Warrant of Deportation (Govt. Exhibits 2, 3, 4,

and 5), was sufficient to establish that Beaton had been previously

deported. See 8 U.S.C. § 1326; United States v. Ramirez-Gamez, 171
F.3d 236, 238 (5th Cir.), cert. denied, 120 S. Ct. 195 (1999);

United States v. Flores-Peraza, 58 F.3d 164, 166 (5th Cir. 1995).

If it were necessary to prove that the deportation was pursuant to

an   order   of   deportation,   that   was   adequately   shown   by   the

referenced documents and testimony, even though the order of

deportation itself was not put in evidence.        See United States v.

Quezada, 754 F.2d 1190, 1193-95 (5th Cir. 1985).

      AFFIRMED.




                                    2